DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed June 2, 2022. Claim 6 has been cancelled without prejudice.  Claims 1-5 and 7-16 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yurth (US 2008/0143896 A1).
In regard to claim 1, Yurth discloses an optical element having an optical film, wherein the optical film comprises (see e.g. Figure 1):
 first and second base films 102, 109 disposed to face each other; and 
a light modulation layer 105 between the first and second base films 102, 109, 
wherein a first electrode layer 103 and a second electrode layer 108 are formed on the surfaces of the first and second base films 102,109 respectively that face each other, and 
wherein the electrode layers 103, 108 comprise a first region configured to apply an electric field to the light modulation layer and a second region configured to connect the electrode layer 103, 108 to an external power source 111 so that the first region applies the electric field, 
wherein the optical element further comprises  a transmittance control device (see e.g. paragraph [0040]), 
wherein an external power source is connected to the second region via the transmittance control device (see e.g. paragraph [0040]), 
wherein the optical film further comprises an insulating layer 106a,b positioned on the second regions on the first and second base films 102, 109, 
wherein the insulating layer 106a,b is positioned between the electrode layers 103, 108, and wherein the transmittance control device comprises a driving device configured to select a site to which the external power source from the second region is connected (see e.g. paragraph [0040]).
In regard to claim 2, Yurth discloses the limitations as applied to claim 1 above, and
wherein the transmittance control device further comprises a potential difference control device (see e.g. paragraph [0040]).
In regard to claim 4, Yurth discloses the limitations as applied to claim 1 above, and
wherein the second region of the first electrode layer 103 on the first base film 102 and the second region of the second electrode layer 108 on the second base film 109 are disposed to face each other.
In regard to claim 7, Yurth discloses the limitations as applied to claim 1 above, and
wherein the light modulation layer is an active liquid crystal layer comprising a liquid crystal host and an anisotropic dye guest, and the active liquid crystal layer configured to switch between at least two differently oriented states (see e.g. paragraphs [0017-[0018]]).
In regard to claim 8, Yurth discloses the limitations as applied to claim 7 above, and
wherein the differently oriented states comprise a vertically oriented state and a horizontally oriented state (see e.g. paragraphs [0033]-[0034]).
In regard to claim 9, Yurth discloses the limitations as applied to claim 1 above, and
a polarizing layer (see e.g. paragraph [0013]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yurth (US 2008/0143896 A1) in view of Boote (US 2011/0170030 A1), cited in previous office action.
In regard to claim 3, Yurth discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the second region on the first base film and the second region on the second base film are offset so as not to face each other.
However, Boote discloses
wherein the second region of the first electrode layer 55 on the first base film and the second region of the second electrode layer 57 on the second base film are disposed to face each other (see e.g. Figure 10 and note that the first and second regions may be disposed oppositely).
Given the teachings of Boote, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yurth with wherein the second region on the first base film and the second region on the second base film are offset so as not to face each other.
Doing so would provide an alternate electrode arrangement that is considered an art recognized equivalent for the intended purpose.
In regard to claim 5, Yurth discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the second region on the first base film comprises A and B regions formed on opposite edges of the first base film, respectively, and the second region on the second base film comprises C and D regions formed on opposite edges of the second base film, respectively, the A region and the C region face each other, and the B region and the D region face each other, and wherein the optical element is formed configured to switch between a first mode when the A and C regions or the B and D regions are connected to an external power source to generate an electric field in the first region and a second mode when the A and D regions or the B and C regions are connected to an external power source to generate an electric field in the first region.
However, Boote discloses
wherein the second region on the first base film 12 comprises A and B regions formed on opposite edges of the first base film  12, respectively, and the second region on the second base film 13 comprises C and D regions formed on opposite edges of the second base film 13, respectively, the A region and the C region face each other, and the B region and the D region face each other, and wherein the optical element is formed configured to switch between a first mode when the A and C regions or the B and D regions are connected to an external power source to generate an electric field in the first region and a second mode when the A and D regions or the B and C regions are connected to an external power source to generate an electric field in the first region (see e.g. Figure 10 and [0076]-[0077]).
Given the teachings of Boote, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yurth with wherein the second region on the first base film comprises A and B regions formed on opposite edges of the first base film, respectively, and the second region on the second base film comprises C and D regions formed on opposite edges of the second base film, respectively, the A region and the C region face each other, and the B region and the D region face each other, and wherein the optical element is formed configured to switch between a first mode when the A and C regions or the B and D regions are connected to an external power source to generate an electric field in the first region and a second mode when the A and D regions or the B and C regions are connected to an external power source to generate an electric field in the first region.
Doing so would provide an alternate electrode arrangement that is considered an art recognized equivalent for the intended purpose.
In regard to claim 14, Yurth discloses the limitations as applied to claim 1 above, but fails to disclose
two outer substrates disposed to face each other, wherein the optical film is present between the outer substrates.
However, Boote discloses
two outer substrates 3,4 disposed to face each other, wherein the optical film is present between the outer substrates 3,4.
Given the teachings of Boote, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yurth with two outer substrates disposed to face each other, wherein the optical film is present between the outer substrates.
Doing so would provide additional protection to the liquid crystal optical film.
In regard to claim 16, Yurth discloses the optical element of claim 1 above, but fails to disclose
an automobile comprising an auto body having one or more openings formed therein; and the optical element of claim 1 mounted to the openings.
However, Boote discloses
comprising an auto body having one or more openings formed therein; and the optical element mounted to the openings (see e.g. paragraph [0114]).
Given the teachings of Boote, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yurth with an automobile comprising an auto body having one or more openings formed therein; and the optical element of claim 1 mounted to the openings.
Doing so would provide an application of the optical film to automotive device for shading of the passengers from light.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yurth (US 2008/0143896 A1) in view of Leenhouts et al. (US 4, 609,255), cited in previous office action.
In regard to claim 10, Yurth discloses the limitations as applied to claim 8 above, but fails to disclose
a polarizing layer, wherein the polarizing layer is disposed so that an angle formed by an average optical axis of the active liquid crystal layer-at the horizontally-oriented state and a light absorption axis of the polarizing layer is in a range of 80 degrees to 100 degrees or 35 degrees to 55 degrees.
However, Leenhouts et al. discloses (see e.g. Column 2, lines 9-42 and Figure 1):
a polarizing layer 9 or 10, wherein the polarizing layer is disposed so that an angle formed by an average optical axis of the active liquid crystal layer-at the horizontally-oriented state and a light absorption axis of the polarizing layer is in a range of 80 degrees to 100 degrees or 35 degrees to 55 degrees.
Given the teachings of Leenhouts et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yurth with a polarizing layer, wherein the polarizing layer is disposed so that an angle formed by an average optical axis of the active liquid crystal layer-at the horizontally-oriented state and a light absorption axis of the polarizing layer is in a range of 80 degrees to 100 degrees or 35 degrees to 55 degrees.
Doing so would provide a device with greater extinction power (see e.g. abstract of Leenhouts et al.).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yurth (US 2008/0143896 A1) in view of Lee (US 2012/0257123 A1), cited in previous office action.
In regard to claim 11, Yurth discloses the limitations as applied to claim 1 above, but fails to disclose
alignment films present on the surfaces of the first and second base films toward the light modulation layer.
However, Lee discloses  (see e.g. Figure 1):
alignment films 125, 135 present on the surfaces of the first and second base films toward the light modulation layer.
Given the teachings of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yurth with alignment films present on the surfaces of the first and second base films toward the light modulation layer.
Doing so would provide a means for giving the liquid crystals an initial alignment direction.
In regard to claim 12, Yurth discloses the limitations as applied to claim 11 above, but fails to disclose
wherein an angle formed by orientation directions of the alignment films on the first and second base films is in a range of -10 degrees to 10 degrees or in a range of 80 degrees to 90 degrees.
However, Lee discloses
wherein an angle formed by orientation directions of the alignment films on the first and second base films is in a range of -10 degrees to 10 degrees or in a range of 80 degrees to 90 degrees (see e.g. paragraph [0037]).
Given the teachings of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yurth with wherein an angle formed by orientation directions of the alignment films on the first and second base films is in a range of -10 degrees to 10 degrees or in a range of 80 degrees to 90 degrees.
Doing so would provide a means for giving the liquid crystals an initial alignment direction.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yurth (US 2008/0143896 A1) in view of Ono et al. (US 2017/0205669 A1), cited in previous office action.
In regard to claim 13, Yurth discloses the limitations as applied to claim 1 above, but fails to disclose
a polarizing layer disposed on at least one side of the optical film, wherein the optical film further comprises alignment films present on the surfaces of the first and second base films toward the light modulation layer, and an angle formed by an orientation direction of the alignment films formed on the base films close to the polarizing layer among the first and second base films and a light absorption axis of the polarizing layer is in a range of 80 degrees to 90 degrees.
However, Ono et al. discloses (see e.g. Figure 6):
a polarizing layer 1 or 8 disposed on at least one side of the optical film, wherein the optical film further comprises alignment films 4 present on the surfaces of the first and second base films toward the light modulation layer, and an angle formed by an orientation direction of the alignment films 4 formed on the base films close to the polarizing layer among the first and second base films and a light absorption axis of the polarizing layer is in a range of 80 degrees to 90 degrees (see e.g. paragraph [0132] where it is noted that the transmission axis is parallel to the alignment direction, which would make the absorption axis perpendicular or 90 degrees to the alignment direction) .
Given the teachings of Ono et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yurth with a polarizing layer disposed on at least one side of the optical film, wherein the optical film further comprises alignment films present on the surfaces of the first and second base films toward the light modulation layer, and an angle formed by an orientation direction of the alignment films formed on the base films close to the polarizing layer among the first and second base films and a light absorption axis of the polarizing layer is in a range of 80 degrees to 90 degrees.
Doing so would provide a means to allow an electrically driven liquid crystal layer to act as a switch.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yurth (US 2008/0143896 A1) in view of Boote (US 2011/0170030 A1) and further in view of Matsuhira et al. (US 2009/0185100 A1), cited in previous office action.
In regard to claim 15, Yurth, in view of Boote, discloses the limitations as applied to claim 14 above, but fails to disclose
wherein an entire surface of the optical film is encapsulated with an encapsulant between the two outer substrates.
However, Matsuhira et al. discloses (see e.g. Figure 4):
wherein an entire surface of the optical film is encapsulated with an encapsulant 16 between the two outer substrates 9,17.
Given the teachings of Matsuhira et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yurth, in view of Boote, with wherein an entire surface of the optical film is encapsulated with an encapsulant between the two outer substrates.
Doing so would provide a means for protection the optical film from unwanted particles or humidity.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regard to independent claim 1, applicant’s arguments on pages 6-9 of the Remarks, that the previously applied prior art fails to disclose all of the limitations of claim 1, as newly amended, have been fully considered and are appreciated.  However, the newly cited rejection, necessitated by amendment, discloses the limitations of claim 1, as cited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871